To compel respondent to vacate an order entered Play 21, 1812, admitting a will to probate, on the ground that the testator, at the time that the will is alleged to have been executed, was insane and incompetent, and that relator had no knowledge of its probate, or the application therefor, and further, that the proofs on file do not show the proper publication of the notice of the application for probate.
Denied June 1, 1893, with costs.
Held, that the Probate Court.has no power to vacate the order, and that mandamus will not lie where the person to whom it is addressed has no power to obey its mandate.